Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicants’ arguments filed March 09, 2021 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claims 1-20, filed March 09, 2021, are examined on the merits.
On page 6, Applicant argues Sweeney does not disclose “generating a web service request that comprises multiple instances of the object.”  Applicant argues Sweeney does not generate multiple instances of an object when forming single-parent hierarchies.  Applicant’s argument is not persuasive because Sweeney discloses the consolidation of candidate morpheme relationships into an overall morpheme polyhierarchy. All candidate morpheme relationship pairs are incorporated into one aggregate set, connecting logically consistent generational trees (as described in more detail below) (page 12, [0129]).  This data structure is described as a "polyhierarchy" since it may result in singular morphemes involved in more than one direct relationship with more general morphemes (multiple parents). This polyhierarchy will be transformed into a strict hierarchy (single parents only) in later stages of the process (page 13, [0220]).  As previously cited, Sweeney is directed to a communications infrastructure wherein the complex dimensional structure is encoded into XML files 604 that may be distributed via web services (or API or other distribution channels) over the Internet 606 to one or more second computing systems (e.g. 603) (page 5, [0084]), encoded in XML 212a, are returned to the transformation engine 602 such as by distributing via web services (page 5, [0088]), the files may be stored locally on the computers of end-users or generated using web services (page 6, [0095]).  This infrastructure is being utilized in the system of Sweeney.  Therefore, when Sweeney is considered as a whole, the prior art disclosed the argued limitation of “generating a web service request that comprises multiple instances of the object.”

On page 7, Applicant argues Sweeney does not generate a web service request with multiple instances of the object.  Applicant’s argument is not persuasive.  As previously cited, Sweeney is directed to a communications infrastructure wherein the complex dimensional structure is encoded into XML files 604 that may be distributed via web services (or API or other distribution channels) over the Internet 606 to one or more second computing systems (e.g. 603) (page 5, [0084]), encoded in XML 212a, are returned to the transformation engine 602 such as by distributing via web services (page 5, [0088]), the files may be stored locally on the computers of end-users or generated using web services (page 6, [0095]).  This infrastructure is being utilized in the system of Sweeney.  Therefore, when Sweeney is considered as a whole, the prior art disclosed the argued limitation of “generating a web service request that comprises multiple instances of the object.”  
Further, Sweeney discloses sending the web service request to a web service interface as previously cited in page 19, [0351], e.g. there is provided two main user interfaces. A navigation "viewer" interface provides for browsing the faceted classification. This interface is of a class known as "faceted navigation". The other interface is known as an "outliner", which allows end users to change the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 8-10, 12, 15-17, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sweeney et al. (Sweeney hereafter, US 2007/0136221 A1).
Claim 1, Sweeney discloses a non-transitory computer-readable memory comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving a data set to be sent in a web service request (page 5, [0084], e.g. the complex dimensional structure is encoded into XML files 604 that may be distributed via web services (or API or other distribution channels) over the Internet 606 to one or more second computing systems (e.g. 603), and page 5, [0088], e.g. encoded in XML 212a, are returned to the transformation engine 602 such as by distributing via web services, and page 6, [0095], e.g. the files may be stored locally on the computers of end-users or generated using web services), wherein the data set includes a plurality of objects organized polyhierarchy structure where entities may have more than one direct parent);
identifying an object in the plurality of objects that has multiple parent objects in the plurality of objects (pages 6-7, [0107], e.g. Morpheme structure analytics are applied to the potential morpheme relationships to identify those that will be used to create the morpheme hierarchy, and page 8, [0141], e.g. input concept hierarchy 1008 may comprise a polyhierarchy structure where entities may have more than one direct parent);
generating a web service request that comprises multiple instances of the object (page 5, [0084], e.g. the complex dimensional structure is encoded into XML files 604 that may be distributed via web services (or API or other distribution channels) over the Internet 606 to one or more second computing systems (e.g. 603), and page 5, [0088], e.g. encoded in XML 212a, are returned to the transformation engine 602 such as by distributing via web services, and page 6, [0095], e.g. the files may be stored locally on the computers of end-users or generated using web services); wherein the web service request is organized in a single-parent hierarchy and each of the multiple instances of the object is a child object of a corresponding one of the multiple parent objects (page 13, [0220], e.g. polyhierarchy (multi-parent) will be transformed into a strict hierarchy (single parents only) in later stages of the process); and sending the web service request to a web service interface (page 19, [0351], e.g. there is provided two main user interfaces. A navigation "viewer" interface provides for browsing the faceted classification. This interface is of a class known as "faceted navigation". The other interface is known as an "outliner", which allows end users to change the relationship structure, concept definitions, and content node assignments).
Claim 2, Sweeney discloses wherein each of the multiple instances of the object include an identifier that indicates that the multiple instances of the object represent a single object in the multi-parent hierarchy (page 21, [0390], e.g. Unique identifiers in the data elements in the dimensional concept taxonomy information are uniquely identified using a notation system based on the morpheme elements stored in the centralized system. Thus, each data element in the dimensional concept taxonomies 
Claim 3, Sweeney discloses wherein the identifier comprises a markup language tag (page 7, [0118], e.g. structural markers present in content containers 304 and may include, but are not limited to, the title of the document, descriptive meta tags associated with content, hyperlinks, relationships between tables in a database).
Claim 5, Sweeney discloses the web service request is formatted in a markup language (page 5, [0084], e.g. the complex dimensional structure is encoded into XML files 604 that may be distributed via web services (or API or other distribution channels) over the Internet 606 to one or more second computing systems (e.g. 603), and page 5, [0088], e.g. encoded in XML 212a, are returned to the transformation engine 602 such as by distributing via web services, and page 6, [0095], e.g. the files may be stored locally on the computers of end-users or generated using web services).
Claims 8-10, 12, 15-17, and 19, Sweeney discloses a method and system implemented as cited above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4, 11, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sweeney et al. (Sweeney hereafter, US 2007/0136221 A1), as applied to claims 1-3, 5, 8-10, 12, 15-17, and 19 above, in further view of Baier et al. (Baier hereafter, US 2009/0089709 A1).
Claims 4, 11, and 18, Sweeney discloses the claimed invention except for the limitation of the web service request accepts a data format that does not support multi-parent hierarchies.  Baier discloses a determination is made as to whether or not the data is in an acceptable format. If not the data is reformatted at 510. If yes, the information is presented to the user as a rich, customized visualization that is a function of context, state, or preferences (page 6, [0082]).  Baier discloses an improvement that facilitates improved execution time and real-time display (page 7, [0092]).  One of ordinary skill in the art at the time of the invention would have been motivated by Baier to facilitate improved execution time and real-time display of Sweeney.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Sweeney with the data format determination of Baier to facilitate improved execution time and real-time display of Sweeney.
Claim 6, 13, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sweeney et al. (Sweeney hereafter, US 2007/0136221 A1), as applied to claims 1-3, 5, 8-10, 12, 15-17, and 19 above, in further view of Iba (US 2008/0091729 A1).
Claims 6, 13, and 20, Sweeney discloses the claimed invention except for the limitation of identifying the object in the plurality of objects that has multiple parent objects in the plurality of objects comprises: identifying a plurality of records in an input data set that are identical.  Iba discloses receiving a service specification message for a new Web service, wherein said new Web service has the common identification name and has a data structure for input data that is identical to one of the plurality of Web services (claim 5).  Iba discloses the convenience of users can be improved by providing the interface defining unit 310 that allows data input for each input item (page 6, [0066]).  One of ordinary skill in the art at the time of the invention would have been motivated by Iba to improve the system of Sweeney by providing the interface defining unit that allows data input for each input item.  Therefore, it .
Claim 7 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sweeney et al. (Sweeney hereafter, US 2007/0136221 A1), as applied to claims 1-3, 5, 8-10, 12, 15-17, and 19 above, in further view of Foresti et al. (Foresti hereafter, US A1).
Claim 7 and 14, Sweeney discloses the claimed invention except for the limitation of identifying the object in the plurality of objects that has multiple parent objects in the plurality of objects comprises: receiving an input indicating that a single input should be used to generate the object with the multiple parent objects.  Foresti discloses the act of receiving a single input indicating an intention by the creator to permanently store one or more portions of the data expression (Claim 22).  Foresti discloses an improved electronic data model (page 7, [0128].  One of ordinary skill in the art at the time of the invention would have been motivated by Foresti to improve the system of Sweeney with the improved data model.  Therefore, it would have been obvious to one of ordinary skill in the art to use the improved data model of Foresti in the system of Sweeney.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152